August 4, 2008 VIA EDGAR The United States Securities And Exchange Commission 100 F Street, NE Washington, D.C.20549-4644 Subject:Nationwide Provident VLI Separate Account 1 Nationwide Life Insurance Company of America SEC File No. 333-82613 CIK No. 0000740269 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide Provident VLI Separate Account 1 (the “Variable Account”) and Nationwide Life Insurance Company of America ("the Company"), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 12 to the Registration Statement for the Company and the Variable Account which became effective August 1, 2008. Please contact me direct at (614) 677-2216 if you have any questions regarding this filing. Very truly yours, Nationwide Life Insurance Company of America /s/ HOLLY J. HUNT Holly J. Hunt Senior Counsel
